Fourth Court of Appeals
                                    San Antonio, Texas
                                MEMORANDUM OPINION

                                       No. 04-18-00546-CR

                                     Leslie Ann GONZALES,
                                             Appellant

                                                v.

                                       The STATE of Texas,
                                             Appellee

                     From the County Court at Law No. 14, Bexar County, Texas
                                      Trial Court No. 561258
                             Honorable Susan Skinner, Judge Presiding

Opinion by:      Luz Elena D. Chapa, Justice

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

Delivered and Filed: August 7, 2019

AFFIRMED

           Leslie Ann Gonzales appeals her conviction of two counts of cruelty to nonlivestock

animals, asserting the evidence is legally insufficient to support the jury’s finding the two dogs

were in her custody. Because we conclude a reasonable jury could have found beyond a reasonable

doubt the dogs were in Gonzales’s custody, we affirm the judgment.

                                           BACKGROUND

           Samuel Gover (Gonzales’s grandfather) called Animal Care Services (“ACS”) to seek

assistance and “see about the neglected animals in his backyard.” ACS investigator Joey Cortez
                                                                                     04-18-00546-CR


went to the property and interviewed Gover. Cortez learned that Gover owned the property, but

Gover was initially hesitant to provide information about the dogs’ owner. Gover finally told

Cortez the dogs belonged to his granddaughter (Gonzales) and her boyfriend and “they were

responsible for them.”

       The property consisted of a main house, in which the Govers lived, and a separate back

apartment and yard, where Gonzales and her family had lived with her dogs. Inside the fenced

section of the yard adjacent to the back apartment, Cortez found one deceased dog, and one dog in

“very bad condition.” Cortez found no signs of food, water, or shelter that might have been

provided for the dogs.

       Cortez later contacted Gonzales, who stated she owned the dogs. Gonzales told Cortez that

she, her boyfriend, and her two children moved from the apartment behind her grandparents’ house

four months prior to Gover making the telephone call to ACS. Cortez testified Gonzales told him

“it was her responsibility” to provide for the animals. Both Gonzales and her boyfriend told Cortez

they had been returning to the house to feed the dogs, and on occasions when they could not do

so, they would ask her grandfather to help, “but she said she would then go back to care for them.”

At trial, however, Gonzales and her daughter testified the Govers wanted the dogs to stay on the

property for security reasons and they had agreed to take care of the dogs. Gonzales denied having

returned to the house to feed the dogs after she moved and testified she believed her grandparents

were feeding them.

       Gover told Cortez that he was physically unable to care for the dogs and Cortez testified

that Gover was elderly, moved very slowly, and did not appear to be capable of providing care for

the animals. Gonzales’s aunt testified her parents, the Govers, did not agree to take responsibility

for the care of the dogs and they would not have been able to take care of the dogs due to their

mobility issues and limited financial resources. The dogs were a large breed and both Gonzales’s


                                                -2-
                                                                                      04-18-00546-CR


grandparents had mobility and medical conditions that made them “frail.” The aunt further testified

her parents themselves needed full time assistance with food preparation, medication

administration, and transportation. They were on a fixed income and would not have been able to

purchase food for two large dogs.

       Following the initial visit, Cortez obtained an Owner Surrender Form from Gonzales’s

boyfriend and Cortez took custody of the dogs. Upon examination of the dogs, the veterinarian

reported the surviving dog was severely malnourished and suffering from “chronic starvation.”

Both dogs had a flea and tick infestation, matted hair to the point of entanglement with twigs and

sticks, ringworm and hookworm infestation, lost approximately fifty percent of their body weight,

and had no visible fat or muscle tone. The veterinarian testified the deceased dog died due to

“chronic starvation” that possibly lasted weeks to months. Cortez testified this was “one of the

worst cases he had seen.” The veterinarian testified these conditions and the ultimate death could

have been prevented with adequate supply of food, water, over the counter medication, and basic

animal husbandry.

       After the jury found Gonzales guilty, the trial court assessed punishment at one year in jail,

probated for two years, a $500 fine, and fifteen days in jail as a condition of probation.

                        LEGAL SUFFICIENCY OF THE EVIDENCE

       Gonzales’s sole issue on appeal is the trial court erred when it denied the motion for a

directed verdict because the evidence was legally insufficient to support a finding that the dogs

were in Gonzales’s custody. In reviewing the legal sufficiency of the evidence, we ask whether

“any rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307 (1979); accord Laster v. State, 275 S.W.3d 512, 517

(Tex. Crim. App. 2009). We review the evidence in the light most favorable to the verdict. Merritt

v. State, 368 S.W.3d 516, 525 (Tex. Crim. App. 2012). “Our role on appeal is restricted to guarding


                                                -3-
                                                                                        04-18-00546-CR


against the rare occurrence when a factfinder does not act rationally,” and we must “defer to the

responsibility of the trier of fact to fairly resolve conflicts in testimony, to weigh the evidence, and

to draw reasonable inferences from basic facts to ultimate facts.” Isassi v. State, 330 S.W.3d 633,

638 (Tex. Crim. App. 2010) (quotation marks and citations omitted).

        Gonzales was charged with committing the offense of cruelty to nonlivestock animals by

intentionally, knowingly, or recklessly failing unreasonably to provide necessary food, water, care,

and shelter for an animal in her custody. See TEX. PENAL CODE § 42.092(b)(3). “Necessary food,

water, care, or shelter” includes the food, water, care, or shelter that is “required to maintain the

animal in a state of good health.” Id. § 42.092(a)(7). “Custody” is defined to include “responsibility

for the health, safety, and welfare of an animal subject to the person’s care and control, regardless

of ownership of the animal.” Id. § 42.092(a)(4).

        Gonzales contends that although she owned the dogs, the Penal Code defines “custody” in

terms of responsibility for care of the animals, not ownership. Gonzales argues that when she

moved from the premises, her grandparents assumed responsibility for the health, safety, and

welfare of the dogs and she no longer had custody of them. Gonzales relies on her own testimony

and that of her daughter that the Govers wanted the dogs to remain on their property and that she

made an arrangement for her grandparents to feed and care for the dogs. She testified she believed

her grandparents were caring for the dogs and disagreed with her aunt’s testimony that they were

not capable of doing so.

        The jury was free to disbelieve the trial testimony of Gonzales and her daughter. See

Hernandez v. State, 161 S.W.3d 491, 501 (Tex. Crim. App. 2005) (“[A] factfinder may disbelieve

some or all of a witness’s testimony . . . .”). The jury could have believed Gonzales was telling the

truth when she told Cortez she was responsible for the dogs’ care and could have believed Cortez’s

testimony that Gonzales and her boyfriend told him they had continued feeding and caring for the


                                                  -4-
                                                                                       04-18-00546-CR


dogs after they moved. Moreover, a reasonable juror could have concluded from the evidence that

Gover and his wife were not physically or financially able to provide the food, water, and care

necessary to maintain the dogs in good health and that Gonzales would have known this when she

moved from the property. Finally, the jury could have believed Gonzales’s aunt, who testified the

Govers did not agree to take responsibility for the care of the animals. Viewing all of the evidence

in the light most favorable to the jury’s verdict and resolving all inconsistencies in the evidence in

favor of the verdict, we conclude a jury rationally could have found that Gonzales retained

responsibility for the health, safety, and welfare of the dogs even after she moved away from the

property. See Mouton v. State, 513 S.W.3d 679, 681-83 (Tex. App.—San Antonio 2016, no pet.)

(holding defendant had custody of animals even though he claimed to have made arrangements for

their care while he was away from property for extended period of time). The evidence is therefore

legally sufficient to establish Gonzales had custody of the dogs, and we affirm the trial court’s

judgment.

                                                   Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                                 -5-